



Exhibit 10.7


SUMMARY OF CHEVRON INCENTIVE PLAN AWARD CRITERIA


The Chevron Incentive Plan (CIP) is designed to recognize annual performance
achievements. Annual operating and financial results figure prominently into
this assessment, along with demonstrated progress on key business initiatives.
Individual leadership is also recognized through this award. The award is
delivered as an annual cash bonus based on a percentage of each participant’s
base salary. Participants include Chevron’s named executive officers (NEOs). The
CIP award calculation is consistent for all CIP-eligible Chevron employees, with
the award target varying by pay grade. The award is calculated as follows:


Base Salary
X
CIP Award Target
X
Corporate Performance
Rating
X
Individual Performance Modifier



CIP Award Target. Before the beginning of each performance year, the Management
Compensation Committee (MCC) establishes a CIP Award Target for each NEO, which
is based on a percentage of the NEO’s base salary. The MCC sets target awards
based on the median award of our Oil Industry Peer Group (Anadarko Petroleum,
BP, ConocoPhillips, Devon Energy, ExxonMobil, Hess, Marathon Oil, Marathon
Petroleum, Occidental Petroleum, Phillips 66, Royal Dutch Shell, Andeavor, and
Valero Energy). All individuals in the same salary grade have the same target,
which provides internal equity and consistency. CIP awards are capped at 200
percent of target.


Corporate Performance Rating. After the end of the performance year, the MCC
sets the Corporate Performance Rating. This rating reflects the MCC’s overall
assessment of the Company’s performance for that year, based on a range of
measures used to evaluate performance against business plan (Plan) in four broad
categories, which are weighted: financials; capital management; operating
performance; and health, environmental and safety. Performance is viewed across
multiple parameters (i.e., absolute results; results versus Plan; results versus
Oil Industry Peer Group and/or general industry; and performance trends over
time). The performance measures are also assessed taking into account the
elements that may be market driven or otherwise beyond the control of
management. When determining the Corporate Performance Rating, the MCC may apply
discretion when assessing the Company’s absolute performance against Plan and
the Company’s performance relative to competitors. The minimum Corporate
Performance Rating is zero and the maximum is 200 percent.


Individual Performance Modifier. The MCC also takes into account individual
performance. This is largely a personal leadership dimension, recognizing the
individual effort and initiative expended and demonstrated progress on key
business initiatives during the course of the year. The MCC uses its judgment in
analyzing the individual performance of each NEO, his or her enterprise and
business segment leadership, and how the business units reporting to the NEO
performed. Chevron’s chief executive officer makes recommendations to the MCC as
to the Individual Performance Modifier for each of our other NEOs. The MCC makes
a recommendation to the independent Directors of the Board of Directors as to
the Individual Performance Modifier for Chevron’s chief executive officer.


Additional information concerning the CIP and annual CIP awards for each of
Chevron’s NEOs can be found in Chevron’s annual Proxy Statement.





